 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE JOHN BOURAS,                               No. 2:17-cv-00649-TLN-CKD
12                       Petitioner,
13           v.                                         ORDER
14    MICHAEL MARTEL,
15                       Respondent.
16

17          Petitioner George John Bouras (“Petitioner”), a state prisoner proceeding pro se, has filed

18   an Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On March 17, 2021, the magistrate judge filed findings and recommendations herein

22   which were served on Petitioner and which contained that any objections to the findings and

23   recommendations were to be filed within fourteen days. (ECF No. 11.) Petitioner has not filed

24   any objections to the findings and recommendations.

25          Although it appears from the file that Petitioner’s copy of the Findings and

26   Recommendations was returned, Petitioner was properly served. It is the Petitioner’s

27   responsibility to keep the Court apprised of his current address at all times. Pursuant to Local

28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                        1
 1          The Court has reviewed the file under the applicable legal standards and finds the findings
 2   and recommendations to be supported by the record and by the magistrate judge’s analysis.
 3          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has
 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28
 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
 9   appealability indicating which issues satisfy the required showing or must state the reasons why
10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
12   jurists of reason would find it debatable whether the district court was correct in its procedural
13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
16   Findings and Recommendations (ECF No. 11), the Court finds that issuance of a certificate of
17   appealability is not warranted in this case.
18          Accordingly, IT IS HEREBY ORDERED that:
19          1. The Findings and Recommendations filed March 17, 2021 (ECF No. 11), are
20   ADOPTED IN FULL;
21          2. Petitioner’s Petition for a Writ of Habeas Corpus (ECF No. 1) is DISMISSED;
22          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
23   2253; and
24          4. The Clerk of the Court is directed to close this case.
25          IT IS SO ORDERED.
26   DATED: May 3, 2021
27

28                                                            Troy L. Nunley
                                                         2    United States District Judge
